Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 07-25-2022 under amendments and request for reconsideration, which have been placed of record in the file. Claims 1-23 are pending in this action. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  05-23-2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed on 07-25-2022 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure Applicant has amended independent claims1-2, 4-9, 11-16 and 18-20 as well as added new dependent  claims 21-23. Applicant has amended independent claims  1, 8 and 15 adding allowable limitation of the objected dependent Claim 2 limitations to expedite allowance of instant application. Further Applicant has amended dependent claims 7, 14 and 20 to overcome Claim Rejections under 35 USC § 112. The amended dependent claims 7, 14, and 20 does overcome Claims Rejections  under 35 USC § 112;  therefore rejection under 35 USC § 112 is withdrawn.  

Applicant has amended independent claims 1-2, 4-9, 11-16and 18-20 as well as added new dependent  claims 21-23. Applicant has amended independent claims  1, 8 and 15 adding allowable limitation of the objected dependent Claim 2 limitations to expedite allowance of instant application. Applicant arguments filed on 07-25-2022, under remark regarding allowable limitations “receiving a set of application matching rules, each application matching rule associated with a particular source application; applying each application matching rule in the set of application matching rules to the screen image data; and  identifying the source application based on the applying of each application matching rule in the set of application matching rules; project, from the gateway to the connected resource, content received from the source application” are persuasive; as after further extensive search and consideration, independent claims 1, 8 and 15 does overcome the prior art rejection mailed on 03-23-2022; which puts application number 17,135,030 in condition for allowance.

Examiner conducted  extensive search per Applicant’s amendments and arguments and newly searched prior arts are listed on USPTO 892’s. The prior art of Kapoor Vikas et al. (US 9053146 B1) discloses ”a web access management processor-implemented method is disclosed, comprising: obtaining a request for network resource access; extracting from the network resource access request a request attribute; querying a database using the extracted request attribute; obtaining a network access rule to apply to the network resource access request, based on querying the database; applying the network access rule to the network resource access request; and determining via a processor whether the network resource access is permitted based on applying the network access rule to the network resource access request; determining that the network resource access is permitted, based on applying the network access rule to the network resource access request; and forwarding the request for processing the network resource access request”;  and prior art of Weissberg Danny et al. (US 20140082511 A1) discloses a plurality of data sets including representations for objects and states of the desktop application to be converted to corresponding mobile objects and states; a plurality of representations of required changes in objects in response to user actions; a plurality of data sets for bidirectional mapping between the objects and states of the desktop application and the corresponding mobile objects and states; a user client to control the GUI and represent objects and states of the desktop application and to receive user actions from the GUI; change the represented objects responsive to user actions; and send the user actions to a gateway that is in communication with the user client and with the desktop application via the agent, and during runtime, to map the user actions from the user client to corresponding actions in the desktop application to be used by the agent using the datasets; receive updated outputs from the desktop application via the agent; map the updated output and UI objects to a mobile format, using the datasets; send the mapped updated output to the user client; manage sessions of users with the desktop applications in the form of service points running on the server or desktop computer however, the prior art fails to recite or  discloses in specification as well as in drawings  “receiving a set of application matching rules, each application matching rule associated with a particular source application; applying each application matching rule in the set of application matching rules to the screen image data; and  identifying the source application based on the applying of each application matching rule in the set of application matching rules; project, from the gateway to the connected resource, content received from the source application”.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Applicant has amended independent claims 1-2, 4-9, 11-16and 18-20 as well as added new dependent  claims 21-23. Applicant has amended independent claims  1, 8 and 15 adding allowable limitation of the objected dependent Claim 2 limitations to expedite allowance of instant application. Applicant’s arguments filed on 07-25-2022 are convincing. As argued by applicant in remarks under claim rejection page 14,  paragraph 5, Line 1-6; the prior art of  Fuminobu Kurosawa (US 20130106750 A1) in view of Purvi Desai et al. (US 20150143504 A1); Pavel Stankoulov (US 20140156734 A1)  and Georgy Momehilov (US 20120092277 A1); with all of the other prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
receiving a set of application matching rules, each application matching rule associated with a particular source application; applying each application matching rule in the set of application matching rules to the screen image data; and  identifying the source application based on the applying of each application matching rule in the set of application matching rules; project, from the gateway to the connected resource, content received from the source application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

08-15-2022